GOLDTHWAITE, J.
In the matters submitted for decision, by the case agreed, no question whatever is made as to the regularity or validity of-’the proceedings, by means of which the city corporation claims to levy the'tax in dispute. The 'charter of incorporation invests the city authorities with power to lay taxes on both real and personal estate within the city, making no distinction as to any persons, and not exceeding forty cents on every hundred dollars in value of propei^r. [Acts of 1844, 176, <§> 19.] The taxes for the current year of 1844-5, were fixed by a resolution of the city authorities, at forty cents on every hundred dollars in value of the assessment. The general question as to the delegation of the taxing power to civil corporations, is not disputed, and indeed has several times been decided by us in other cases. [Intendant of Marion v. Chandler, 6 Ala. Rep. 899; Estabrooks v State, Ib. 653.]
We understand °the defendants in the suits, to claim exemption from taxation, on the ground that the State, in con•vention, has declared that its rivers shall forever remain public highways, without the imposition of any duty, tax, or impost by the State. Also, that the property sought to be taxed, are vessels employed in the coasting trade, regularly enrolled and licensed as such, and therefore not subject to taxation by any State authority.
The power, of taxation is a necessary accompaniment of the power of legislation, and is limited only by the extent of that power. It necessarily, therefore, operates upon all persons and property belonging to the body politic. Its relinquishment ought not to be presumed, but rather should be demonstrated by those who claim exemption. [Providence Bank v. Billings, 4 Peters, 514.] Now although it may be conceded, that the State has relinquished the right to- levy a specific tax on vessels navigating her rivers, and is debarred by the constitution of the United States from interfering with the regulation of commerce, whether foreign or between the *237several States, yet it by no means follows, that she has relinquished, or is in any way prevented from exercising, the power of taxing the property employed within her limits, in these avocations. It sometimes may be quite difficult to determine, whether a tax. is-liable to constitutional objection, as improperly interfering with subjects which are exclusively within the scope of the legislation of the Congress of the United States, but the exercise of the power, to the extent, and in the manner, it is here assumed, seems to be conceded even in those cases where the Supreme Court of the United States has held other taxes'to be inhibited, on constitutional grounds. Thus, in McCullough v. The State of Maryland, 4 Wheat. 316, it is admitted that the power of taxing the people, and their property, is essential to the very existence of government and may be legitimately exercised (by the States) on the objects to which it is applicable to the utmost extent to which the government may choose to carry it. And again, although in that case, it was held, the State possessed no power to tax the Branch of the Bank of the United States, located within her limits, yet her power to tax real property owned there by the Bank, as well as any interest which her citizens might hold in the Bank, is expressly admitted, when the tax is common with other property of the same description, throughout the State. To the samo effect is the language of that court in Brown v. The State of Maryland, 12 Wheat. 419, and Weston v. City Council of Charleston, 2 Peters. 449.
Independent of these decisions, which directly admit the validity of a general tax, by the authority of the State, upon real or personal estate, although it may be owned by a corporation erected by the United States, it is believed to be the common practice, over the entire Union, to tax the personal estate of citizens, although that may be employed in foreign or domestic commerce. Without the existence of such power -in the several States, it is entirely evident that the burthens of government would be most unequally distributed, and those would oftentimes contribute the least who receive the greatest benefits. If property invested in the commercial marine may be withdrawn from taxation, the same exemption would doubtless extend to investments for trade, be*238tween the several States, and thus the taxes would fall, if not exclusively, yet most unequally, upon the other interests of societ3r. Upon the whole, we think it clear, that this tax,, not being a specific one, applicable alone to steamboats, but a general one, extending to all personal estate, is free from constitutional objection.
2. Another question, bearing alone upon the suit as to one of the defendants, is yet necessary to be examined. The power of taxation has already been shown to extend to all persons and property within the sovereignty of the State. To this extent the doctrine is admitted by all our jurists, but the principle of sovereignty is carried much further by writers upon public law, who contend, that a State possesses the power to bind its own subjects, though hi foreign countries. [Story’s Confl. Laws, 20.] And with reference to taxation, it has been held, that a general tax upon turnpike stocks, made a citizen of Massachusetts liable to pay for shares owned by him in a corporation in another State, although the stock was there taxed. Whatever doubts existed as to construing a general statute to this extent, was afterwards cut off by an express provision by law, to levy the tax, whether the corporations were within or without the State. [Barrington v. Berkshire, 16 Pick. 572.]
Whatever may be the correctness of such a decision, under such facts, we entertain no doubt whatever, that the personal estate of a citizen of another State, ffiFFen employed in this State, is as much the subject of taxation as property of the same kind, belonging to our own citizens; and the fact, that it is also elsewhere held subject to taxation, is not a circumstance which interferes with the exercise of the power in the state where it;is\
There seems to be no error in the judgment of the Circuit pourt. Affirmed.